Citation Nr: 0421077	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This appeal arises from a December 1996 rating decision by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for degenerative disc disease.  By 
appellate decision in November 1999, the Board of Veterans' 
Appeals (Board)found that new evidence had been submitted and 
reopened the veteran's claim.  The issue of service 
connection was remanded to the RO for further development and 
for de novo review.  The RO has denied service connection for 
the low back condition and has now returned the case to the 
Board for further appellate consideration.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  The veteran has not received adequate notice of the 
VCAA and VA's duty to assist with respect to the issue on 
appeal.

Furthermore, following the Board's remand in November of 1999 
the RO requested an orthopedic opinion in this case which was 
conducted in September 2002.  The examiner, Dr. Workmon, 
commented that while there was an indication of VA records in 
1976 and 1977, those records concerning treatment of the low 
back condition were no available in the records submitted to 
him for review.  Inasmuch as these records are contained in 
the claims folder, it would appear that the examiner was not 
provided with the claims folder.  The records referred to do 
make reference to back problems and could very well have an 
impact on the examiners opinion in this case.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  
Specifically, the VCAA notice received 
by the veteran in June 2002 referred to 
the issue as a claim to reopen.  The RO 
should send the veteran a VCAA notice 
relevant to a claim for service 
connection, specifying the types of 
evidence necessary to establish a claim 
for service connection for degenerative 
disc disease.   See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The RO should also ensure compliance 
with VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should ascertain whether Dr. 
Workmon is still associated with QTC 
Management, Inc., Arrowhead Medical 
Group and, if so, he should be sent the 
entire claims folder.  Dr. Workmon 
should be asked to review the claims 
file again, particularly the 1976 and 
1977 records of VA treatment located in 
Volume I.  The examiner should render 
another opinion as to whether it is at 
least as likely as not (i.e. at least 
50 percent or more) that the veteran's 
current low back disability was 
initially manifested in service or was 
otherwise related to such service.  The 
examiner should provide the reasons and 
basis for his opinion.  If Dr. Workmon 
is not available, the RO should 
schedule the veteran for another VA 
examination in order to obtain the 
requested medical opinion.  It is 
imperative that the examiner have 
access to and review the entire claims 
file.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



